84070: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27472: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84070


Short Caption:LOCKER (MICHAEL) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR211297BClassification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/16/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael J. LockerJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Kevin P. Naughton
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/12/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


01/12/2022Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.) (SC)22-01296




02/03/2022Fast Track BriefFiled Appellant's Fast Track Statement. (SC)22-03656




02/03/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1. (SC)22-03657




02/18/2022Notice/IncomingFiled Respondent's Notice of Appearance for Kevin Naughton. (SC)22-05538




02/18/2022MotionFiled Respondent's Motion to Transmit Presentence Investigation Report. (SC)22-05539




02/18/2022Fast Track BriefFiled Respondent's Fast Track Response. (SC)22-05540




02/18/2022AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 1. (SC)22-05606




02/25/2022Fast Track BriefFiled Appellant's Reply to Fast Track Response. (SC)22-06194




02/25/2022Case Status UpdateFast Track Briefing Completed. (SC)


03/01/2022Order/ProceduralFiled Order Granting Motion.  Presentence Investigation Report due:  14 days.  (SC)22-06535




03/07/2022Notice of Appeal DocumentsFiled (SEALED) Presentence Investigation Report from District Court Clerk. (SC)


06/16/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-19169




09/01/2022Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded." Before: Silver/Cadish/Pickering. Author: Cadish, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 62. NNP22-AS/EC/KP. (SC).22-27472




09/26/2022RemittiturIssued Remittitur. (SC).22-30064




09/26/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).


09/30/2022RemittiturFiled Remittitur. Received by District Court Clerk on September 28, 2022. (SC)22-30064





Combined Case View